Van Bbunt, J.
The affidavits show, that the principal did not attend for trial at the time his bail was forfeited, in consequence of a failure of the notice to appear to reach him. That, as soon as he learned that his bail had been forfeited, he appeared, was allowed to plead, and was tried, convicted and sentenced. In such a case, the object for which the bail was given having been entirely fulfilled, the motion should be granted on payment of costs of district attorney and sheriff’s fees.
Charles P. Daly, Ch. J., and Eobinson, J., concurred.
Ordered accordingly.